UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Biotechnology (18.7%) Amgen, Inc. 119,335 $13,613,737 Amicus Therapeutics, Inc. (NON) (S) 407,042 997,253 Arqule, Inc. (NON) 302,204 734,356 BIND Therapeutics, Inc. (NON) 270,485 2,488,462 BioMarin Pharmaceutical, Inc. (NON) 177,800 12,513,564 Celgene Corp. (NON) 446,300 72,197,951 Celldex Therapeutics, Inc. (NON) 220,700 6,126,632 ChemoCentryx, Inc. (NON) (S) 180,888 935,191 Chimerix, Inc. (NON) 90,251 1,445,821 Codexis, Inc. (NON) 270,822 406,233 Conatus Pharmaceuticals, Inc. (NON) 171,528 1,094,349 FivePrime Therapeutics, Inc. (NON) 225,404 2,276,580 Gilead Sciences, Inc. (NON) 866,300 64,807,903 Grifols SA ADR (Spain) 382,200 13,122,837 Incyte Corp., Ltd. (NON) (S) 174,300 8,122,380 Intrexon Corp. (NON) 23,771 544,118 Medivation, Inc. (NON) 41,900 2,640,119 Merrimack Pharmaceuticals, Inc. (NON) (S) 271,334 1,069,056 OncoGenex Pharmaceutical, Inc. (NON) 45,200 388,268 Osiris Therapeutics, Inc. (NON) 128,200 2,254,397 Portola Pharmaceuticals, Inc. (NON) 180,369 4,509,225 PTC Therapeutics, Inc. (NON) 54,114 847,966 Puma Biotechnology, Inc. (NON) 82,536 4,109,467 Receptos, Inc. (NON) 225,556 5,219,366 TESARO, Inc. (NON) 119,699 4,668,261 Verastem, Inc. (NON) 355,447 3,760,629 Vertex Pharmaceuticals, Inc. (NON) 207,500 14,404,650 Food and staples retail (2.1%) CVS Caremark Corp. 416,600 27,895,536 Health-care equipment and supplies (9.5%) Abbott Laboratories 508,500 19,419,615 Baxter International, Inc. 294,000 20,124,300 CareFusion Corp. (NON) 77,900 3,104,315 Covidien PLC 300,400 20,505,304 Elekta AB Class B (Sweden) 288,608 4,316,507 Globus Medical, Inc. Class A (NON) 36,410 701,257 Intuitive Surgical, Inc. (NON) 8,700 3,279,030 Medtronic, Inc. 322,100 18,462,772 Olympus Corp. (Japan) (NON) 167,000 5,615,843 St. Jude Medical, Inc. 96,900 5,660,898 Stryker Corp. 116,400 8,662,488 Unilife Corp. (NON) (S) 557,524 2,480,982 Zimmer Holdings, Inc. 138,600 12,669,426 Health-care providers and services (13.5%) Aetna, Inc. 541,500 37,325,595 AmerisourceBergen Corp. 188,100 13,266,693 Cardinal Health, Inc. 113,860 7,355,356 Catamaran Corp. (NON) 202,400 9,235,512 CIGNA Corp. 228,700 19,999,815 Express Scripts Holding Co. (NON) 428,464 28,857,050 Fresenius Medical Care AG & Co., KGaA (Germany) 76,542 5,351,051 Fresenius Medical Care AG & Co., KGaA ADR (Germany) (S) 42,420 1,477,913 McKesson Corp. 40,324 6,689,348 Quest Diagnostics, Inc. 117,300 7,148,262 Sinopharm Group Co. (China) 310,800 924,075 UnitedHealth Group, Inc. 358,400 26,693,632 WellPoint, Inc. 135,400 12,575,952 Life sciences tools and services (2.8%) Agilent Technologies, Inc. 105,500 5,651,635 Morphosys AG (Germany) (NON) 8,476 649,179 PerkinElmer, Inc. 100,100 3,807,804 Quintiles Transnational Corp. (NON) 14,917 644,265 Sequenom, Inc. (NON) (S) 284,000 746,920 Thermo Fisher Scientific, Inc. 243,900 24,597,315 Personal products (0.2%) Synutra International, Inc. (NON) 350,824 3,143,383 Pharmaceuticals (52.2%) AbbVie, Inc. 957,800 46,405,410 Actavis PLC (NON) 354,552 57,816,795 Aerie Pharmaceuticals, Inc. (NON) 288,936 3,250,530 Allergan, Inc. 221,400 21,486,870 Aspen Pharmacare Holdings, Ltd. (South Africa) 169,563 4,362,313 Astellas Pharma, Inc. (Japan) 322,500 19,108,546 AstraZeneca PLC (United Kingdom) 821,375 47,081,173 Auxilium Pharmaceuticals, Inc. (NON) 1,354,000 27,635,140 Bayer AG (Germany) 193,827 25,856,590 Cempra, Inc. (NON) 271,257 3,507,353 Daiichi Sankyo Co., Ltd. (Japan) 261,000 4,789,692 Eli Lilly & Co. 902,300 45,313,506 GlaxoSmithKline PLC (United Kingdom) 1,808,772 47,793,748 Hi-Tech Pharmacal Co., Inc. 17,100 742,653 Hospira, Inc. (NON) 60,400 2,374,324 Jazz Pharmaceuticals PLC (NON) 24,900 2,911,308 Johnson & Johnson 711,200 67,322,192 Merck & Co., Inc. 819,000 40,810,770 Merck KGaA (Germany) 71,960 12,468,750 Mitsubishi Tanabe Pharma Corp. (Japan) 209,600 2,880,734 Novartis AG (Switzerland) 401,368 31,673,796 Pernix Therapeutics Holdings (NON) 117,145 324,492 Pfizer, Inc. 1,101,540 34,951,864 Richter Gedeon Nyrt (Hungary) 131,823 2,666,042 Roche Holding AG-Genusschein (Switzerland) 95,913 26,679,574 Sanofi (France) 612,519 64,694,211 Sanofi CVR (France) (NON) 1,134,262 680,557 Shire PLC (United Kingdom) 203,577 9,224,233 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 1,928,000 1,512,050 Stada Arzneimittel AG (Germany) 52,461 2,705,113 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 293,665 11,969,786 Zoetis, Inc. 415,556 12,944,569 Total common stocks (cost $837,069,565) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $2,134,000 $2,336,730 Total convertible bonds and notes (cost $2,134,000) SHORT-TERM INVESTMENTS (1.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 6,534,473 $6,534,473 Putnam Cash Collateral Pool, LLC 0.16% (d) 13,144,600 13,144,600 SSgA Prime Money Market Fund 0.01% (P) 1,550,000 1,550,000 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEGSF) $970,000 968,898 U.S. Treasury Bills with an effective yield of 0.10%, August 21, 2014 (SEGSF) 40,000 39,972 Total short-term investments (cost $22,237,920) TOTAL INVESTMENTS Total investments (cost $861,441,485) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $89,821,390) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/18/13 $32,605,148 $31,612,799 $992,349 Citibank, N.A. Danish Krone Buy 12/18/13 15,192,053 14,742,068 449,985 Credit Suisse International Japanese Yen Buy 2/19/14 14,953,836 15,572,496 (618,660) HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 14,543,627 14,947,857 (404,230) JPMorgan Chase Bank N.A. Swiss Franc Buy 12/18/13 13,345,662 12,946,170 399,492 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,311,188,529. (b) The aggregate identified cost on a tax basis is $862,025,942, resulting in gross unrealized appreciation and depreciation of $502,352,616 and $41,521,402, respectively, or net unrealized appreciation of $460,831,214. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $1,296,505 $41,694,782 $36,456,814 $1,230 $6,534,473 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,833,425. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $13,144,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,002,181 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.4% United Kingdom 8.0 France 5.0 Switzerland 4.5 Germany 3.7 Japan 2.5 Spain 1.0 Israel 0.9 Other 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,022,890 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $729,209. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer staples $31,038,919 $— $— Health care 981,721,284 285,522,280 — Total common stocks — Convertible bonds and notes $— $2,336,730 $— Short-term investments 8,084,473 14,153,470 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $818,936 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,841,826 $1,022,890 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $104,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
